DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2021 has been entered.
Status of Claims
Claims 1 – 4, 6, 9 – 13 and 15 and 18 – 22 are pending. Claims 5, 7 – 8, 14 and 16 – 17. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d); it is noted, however, that applicant has not filed a certified copy of the IN201811037759 application as required by 37 CFR 1.55.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6 – 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (TW201304987) in view of Gallagher (U.S. Patent No. 1,755,059).
Regarding Independent Claim 1, Huang teaches a windshield wiper system (WWS) blade assembly (Fig. 1), comprising: a composite frame (Annotated Fig. 1; Paragraph [0001]): and a blade (strip blade, 9) that has a length (Annotated Fig. 1) which is shorter than a corresponding length of the composite frame (Annotated Fig. 1), in a condition in which the blade (9) is unattached to the composite frame (Annotated Fig. 1 – it is also noted that the applicant is claiming a windscreen wiper assembly in an assembled configuration so the limitation does not provide any features that would be novel over prior art) the blade (9) comprising first and second ends (Annotated Fig. 1) attachable to corresponding first and second ends (3) of the composite frame (Annotated Fig, 1), respectively; a first section (upper section, 61; Fig. 5 of wiper provided since details of wiper blade are shown there) adhered to the composite frame (Annotated Fig. 1) and a second section (wiper portion, 63; Fig. 5 of wiper provided since details of wiper blade are shown there) configured to contact a windshield and including a tapered tip (Fig 5).   

    PNG
    media_image1.png
    593
    973
    media_image1.png
    Greyscale


Figure 1
	Huang does not teach a first section formed to define through-holes along a length of the blade.
	Gallagher, however, teaches a first section (2) formed to define through-holes (7) that each extend from a first side (Fig. 5) of the blade to a second side (Fig. 5) of the blade opposite the first side (Fig. 5) along a length of the blade (4) to allow for air flow passage through the blade (Figs. 4 and 5; Lines 85 - 94).

    PNG
    media_image2.png
    417
    173
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade assembly of Huang to further include a first section formed to define through-holes along a length of the blade, as taught by Gallagher, to provide a wiper device that is capable of distributing air along the length of the wiper blade, thus melting ice and snow thereon.
Regarding Claim 6, Huang, as modified, teaches the windshield wiper system (WWS) blade assembly (Fig. 1) wherein the first section (61) of the blade (9/60) is adhered to the composite frame (Annotated Fig. 1) along a length thereof (Paragraph [0009] – last 7 lines of paragraph).  
Regarding Claim 21, Huang, as modified, teaches the blade assembly wherein the first section (61) of the blade (9/60) is untampered (Fig. 5).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (TW201304987) in view of Gallagher (U.S. Patent No. 1,755,059), Geilenkirchen (U.S. Patent Publication No. 2007/0294852 A1) and Steinmetz (DE102014226401 A1).
Regarding Claims 2 and 11, Huang alone and as modified for claim 9 teaches all of the elements of claims 1 and 9 as discussed above.
Huang does not teach the blade assembly wherein the composite frame comprises carbon fiber.  
Steinmetz, however teaches the blade assembly (Fig. 1) wherein the composite frame (100) comprises carbon fiber (Paragraph [0053]).  
.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (TW201304987) in view of Gallagher (U.S. Patent No. 1,755,059), Geilenkirchen (U.S. Patent Publication No. 2007/0294852 A1) and Mizote et al. (U.S. Patent Publication No. 2008/0016644 A1).
Regarding Claims 3 and 12, Huang alone and as modified for claim 9 teaches all of the elements of claims 1 and 9 as discussed above.
Huang does not explicitly teach the blade assembly wherein the blade comprises nitrile rubber.  
Mizote, however, teaches the blade assembly wherein the blade (23) comprises nitrile rubber (Paragraph [0035]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade assembly of Huang to further include t the blade comprises nitrile rubber, as taught by Mizote, to provide a wiper device that lowers the frictional resistance of the wiper blade, thus allowing for a better cleaning of the wiped surface.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (TW201304987) in view of Gallagher (U.S. Patent No. 1,755,059), Geilenkirchen (U.S. Patent Publication No. 2007/0294852 A1) and Ozawa (JP 2006 232074 A).
Regarding Claims 4 and 13 Huang alone and as modified for claim 9 teaches all of the elements of claims 1 and 9 as discussed above.
Huang does not explicitly teach the blade assembly wherein at least the blade comprises a ceramic coating.  
Ozawa, however, teaches the wherein at least the blade comprises a ceramic coating (Paragraphs [0014] and [0015]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade assembly of Huang to further include t the blade comprises .

Claims 9 – 10, 15, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (TW201304987) in view of Gallagher (U.S. Patent No. 1,755,059) and Geilenkirchen (U.S. Patent Publication No. 2007/0294852 A1).
Regarding Independent Claim 9, Huang teaches a windshield wiper system (WWS) blade assembly (Fig. 1), comprising: a holder element (2); a composite frame (Annotated Fig. 1; Paragraph [0001]) received within the holder element (2); and a blade (strip blade, 9/60) that has a length (Annotated Fig. 1) which is shorter than a corresponding length of the composite frame (10; Annotated Fig. 1), in a condition in which the blade is unattached to the composite frame, (Annotated Fig. 1 – it is also noted that the applicant is claiming a windscreen wiper assembly in an assembled configuration so the limitation does not provide any features that would be novel over prior art) the blade (9/60) comprising first and second ends attachable to corresponding first and second ends (3) of the composite frame (Annotated Fig. 1), respectively; and a body (Annotated Fig. 1) extending between the first and second ends (Annotated Fig. 1), a first section (upper section, 61; Fig. 5 of wiper provided since details of wiper blade are shown there) adhered to the composite frame (Annotated Fig. 1) and a second section (wiper portion, 63; Fig. 5 of wiper provided since details of wiper blade are shown there) configured to contact a windshield and including a tapered tip (Fig 5).   
Huang does not teach a wiper body formed to define a cutout for receiving a corresponding portion of the holder element or a first section formed to define through-holes along a length of the blade.
Geilenkirchen, however, teaches a wiper body (10) formed to define a cutout for receiving a corresponding portion of the holder element (Paragraph [0030]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade assembly of Huang to further include a wiper body formed to define a cutout for receiving a corresponding portion of the holder element, as taught by Geilenkirchen, to provide a wiper device that is equipped with high stability.
Gallagher, however, teaches a first section (2) formed to define through-holes (7) that each extend from a first side (Fig. 5) of the blade to a second side (Fig. 5) of the blade opposite the first side 

    PNG
    media_image2.png
    417
    173
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade assembly of Huang to further include a first section formed to define through-holes along a length of the blade, as taught by Gallagher, to provide a wiper device that is capable of distributing air along the length of the wiper blade, thus melting ice and snow thereon.
Regarding Claim 10, Huang, as modified, teaches the windshield wiper system (WWS) blade assembly (Fig. 1) wherein the holder element (2) comprises a base (Annotated Fig. 1) and sidewalls (Annotated Fig. 1) extending from opposite edges of the base (Annotated Fig. 1).  
Regarding Claim 15, Huang teaches the windshield wiper system (WWS) blade assembly (Fig. 1) wherein the first section of the body of the blade (9/60) is adhered to the composite frame (Annotated Fig. 1) along the length thereof (Paragraph [0009] – last 7 lines of paragraph).  
Regarding Independent Claim 18, Huang teaches a method of assembling a windshield wiper system (WWS) blade assembly (Fig. 1), the method comprising: receiving a composite frame (10) within a holder element (2; Fig. 1); forming a blade (60) that has a length (Annotated Fig. 1) which is shorter than a corresponding length of the composite frame (Annotated Fig. 1) in a condition in which the blade (9/60) is unattached to the composite frame (Annotated Fig. 1), adhering a first end of the blade (60; Annotated Fig. 1) to a corresponding first end of the composite frame (3; Annotated Fig. 1); stretching a second end of the blade (60 – blade 60 is made of rubber thus can be stretched as it is positioned in the frame) toward a corresponding second end of the composite frame (10); and adhering a first section (61) of a body of the blade (9/60; Annotated Fig. 1 and 5), which extends between the first and second ends (Annotated Fig. 1), to the composite frame (Annotated Fig. 1) and configuring a section (61) of the body of the blade (63 – wiper lip contact windshield) to contact a windshield and to include a taper (Fig. 5).  
Huang does not teach the wiper defines a cutout for receiving a corresponding portion of the holder element adhering a body of the blade, the wiper body with the cutout receiving the corresponding portion of the holder element or forming through-holes in the first section of the body of the blade.  
Geilenkirchen, however, teaches a wiper body (10) defines a cutout for receiving a corresponding portion of the holder element adhering a body of the blade (Paragraph [0030]), the wiper body with the cutout receiving the corresponding portion of the holder element (Paragraph [0030]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade assembly of Huang to further include a cutout for receiving a corresponding portion of the holder element adhering a body of the blade, the wiper body with the cutout receiving the corresponding portion of the holder element, as taught by Geilenkirchen, to provide a wiper device that is equipped with high stability.


    PNG
    media_image2.png
    417
    173
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade assembly of Huang to further include a first section formed to define through-holes along a length of the blade, as taught by Gallagher, to provide a wiper device that is capable of distributing air along the length of the wiper blade, thus melting ice and snow thereon.
Regarding Claim 22, Huang, as modified, teaches the blade assembly wherein the first section (61) of the blade (9/60) is untampered (Fig. 5).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (TW201304987) in view of Gallagher (U.S. Patent No. 1,755,059), Geilenkirchen (U.S. Patent Publication No. 2007/0294852 A1), Steinmetz (DE102014226401 A1), Mizote et al. (U.S. Patent Publication No. 2008/0016644 A1) and Iwasaki (JP 2006 131177 A).
Regarding Claim 19, Huang, as modified, teaches all of the elements of claim 18 as discussed above.
Huang does not explicitly teach forming the composite frame of carbon fiber, forming the blade of nitrile rubber and coating at least the blade with ceramic.
Steinmetz, however teaches the method wherein the composite frame (100) comprises carbon fiber (Paragraph [0053]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade assembly of Huang to further include the composite frame comprises carbon fiber, as taught by Steinmetz, to provide a wiper device that is equipped with high stability.
Mizote, further, teaches the method wherein the blade (23) comprises nitrile rubber (Paragraph [0035]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade assembly of Huang to further include the blade comprises nitrile rubber, as taught by Mizote, to provide a wiper device that lowers the frictional resistance of the wiper blade, thus allowing for a better cleaning of the wiped surface.
Lastly, Ozawa teaches the method wherein at least the blade comprises a ceramic coating (Paragraphs [0014] and [0015]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade assembly of Huang to further include the blade comprises nitrile rubber, as taught by Ozawa, to provide a wiper device that has a great effect of absorbing and treating more dirt and oil, thus allowing for a better cleaning of the wiped surface.
Response to Arguments
Applicant's arguments, filed July 27, 2021 with respect to the rejection of claims 1 – 4, 6 – 13 and 15 - 22 under USC 103 have been fully considered and are persuasive, therefore the rejection has been withdrawn.  
Although Huang in view of Almeida teaches a composite frame having a wiper blade, the reference fails to teach a first section of the wiper blade formed to define through-holes along a length of the blade and required by amended claims.
Applicant's arguments, filed July 27, 2021 with respect to the amended claims 1 – 4, 6, 9 – 13 and 15 and 18 – 22 have been fully considered, however, after further consideration and in view of the amendments presented, a new grounds of rejection has been made in view of Gallagher; therefore the arguments are moot as they do not apply to the combination of references made in the current rejection. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723